Citation Nr: 0522538	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-23 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for post 
operative (PO) residuals of a neurofibroma L3, left, with 
laminectomies at L1, L2, L3, and L4.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action that denied 
an evaluation in excess of 20 percent for the veteran's 
service connected low back disorder.  In April 2005 the 
veteran appeared and gave testimony at a hearing before the 
undersigned via videoconference from the RO.  A transcript of 
this hearing is of record.  

The veteran's testimony is construed as raising claims of 
entitlement to a total rating for compensation purposes based 
on individual unemployability and service connection for 
depression as secondary to his low back disability.  These 
issues have are referred to the RO for initial adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was last afforded a VA examination for his low 
back disability in February 2003.  At the recent hearing he 
testified that his low back disorder had worsened since this 
examination, and VA clinical records show treatment for low 
back pain, up to June 22, 2004.  In view of this evidence of 
possible increased disability, the veteran is entitled to a 
new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

The veteran also testified that he received regular treatment 
for his low back disability at the VA outpatient clinic in 
Anderson, South Carolina, and had most recently been seen 
approximately three or four weeks prior to the April 2005 
hearing.  As noted above, no records from this facility 
subsequent to June 22, 2004 are currently in the claims 
folder.  As VA has notice of the existence of additional 
pertinent VA records, such must be retrieved and associated 
with the other evidence already on file. 38 U.S.C.A. § 
5103A(b), (c) (West 2004); see Bell v. Derwinski, 2 Vet. App. 
611(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In view of the above, this case is REMANDED for the following 
actions:  

1.  The AMC or RO should obtain copies of 
all clinical records documenting the 
veteran's treatment for low back 
disability at the VA outpatient clinic in 
Anderson, South Carolina, subsequent to 
June 22, 2004.

2.  Then, the veteran should be afforded 
VA orthopedic and neurologic examinations 
to determine the current severity of his 
low back disability.  The veteran's 
claims file should be provided to the 
examiner(s) for review.

The orthopedic examiner should report the 
veteran's ranges of lumbar spine flexion, 
extension, lateral bending, and rotation 
in degrees. 

The orthopedic examiner should determine 
whether the back disability is manifested 
by weakened movement, excess 
fatigability, or incoordination. Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  

The orthopedic examiner should also note 
the presence or absence of muscle spasm 
in the lumbar spine.

The neurologic examiner should report all 
neurologic manifestations of the service 
connected low back disability, and 
whether intervertebral disc disease has 
required periods of doctor prescribed bed 
rest in the last 12 months, and, if so, 
the frequency and duration of such 
periods. 

The neurologic examiner should also 
report whether the low back disability is 
manifested by any neurologic disability. 
The examiner should note any nerves 
affected by paralysis, partial paralysis, 
neuralgia or neuritis, and in the case of 
partial paralysis, neuralgia or neuritis, 
express an opinion as to the severity of 
such symptoms in terms of being slight, 
moderate, moderately severe, or severe.

The neurologic examiner should also 
express an opinion as to the overall 
severity of the low back disability, and 
note the veteran's reflexes, and any 
symptoms appropriate to the site of a 
diseased disc.  The examiner should 
discuss the effect of the spine 
disabilities on the veteran's ability or 
potential to hold employment.

3.  Then the AMC or RO should re-
adjudicate the claim, and if the full 
benefit is not granted, issue a 
supplemental statement of the case.  The 
case should then be returned to this 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


